Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyde et al. (2014/0274078 A1).
Regarding claim 1 & 14, Hong discloses a method and apparatus, comprising:
identifying, by a processor of an apparatus implemented as a user equipment (UE) (see processor for UE in [0035]), a first resource of a plurality of resources (see [0010], “contiguous subchannels is allocated to radio resources before a first time”, therefore contiguous frequency-time resources used a first instance) used by another UE in a vehicle-to-everything (V2X) communication environment (among V2X communication [0009]);

performing, by the processor, transmission in the second resource (see [0144], “transmitted in frequency or time resources in consideration of a latency budget although contiguous allocation is preferentially used when there are contiguous resources”).
2.    The method of Claim 1, wherein each of the plurality of resources comprise subchannels (see [0010], “based on whether a plurality of contiguous subchannels is allocated to radio resources before a first time from among the radio resources, the transmission UE starts transmission of the data through the plurality of contiguous subchannels or starts transmission of the data after the first time”), and wherein the second resource is adjacent (see [0010], “contiguous”) the first resource in a frequency domain (see [0098], “[0098] Contiguous allocation refers to a method of performing sidelink communication through contiguous frequency and/or time resources.”).

Allowable Subject Matter

Claims 3-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chae et al. US 2018/0132254 A1 – discloses resource selection targets in consideration of a specific subframe transmitted by the high priority UE, time/frequency, or in-band emission.
Lee et al. US 2019/0075548 A1 – discloses detecting the `other communication` when performing the `partial sensing` operation) settings may be made so that the other ( adjacent) V2X UE(s).
Chatterjee et al. US 2017/0230816 – discloses determine a next frequency resource index and a next time resource index for use in identifying allocated resources for D2D discovery signal transmissions during the next D2D discovery period. In various embodiments, D2D UE may determine next frequency resource index and next time resource index based at least in part on initial frequency resource index and initial time resource index.
Seo et al. US 2016/0044724 A1 – discloses method for allocating resources amongst contiguous user equipment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643